Exhibit 10.1
 
 
Amended & Restated Master Services Agreement
This Amended & Restated Master Services Agreement (the “Agreement”) is entered
into and effective as of March 31, 2015 (the “Effective Date”) by and among:

1. SS&C Technologies, Inc., a corporation incorporated under the laws of the
State of Delaware (“SS&C”);

2. Each of the collective investment vehicles listed in Schedule C (each a
“Fund” and collectively, the “Funds”); and

3. Ceres Managed Futures LLC, a limited liability company organized under the
laws of the State of Delaware in its capacity as (a) either (i) the general
partner of those Funds organized as limited partnerships or (ii) the managing
member of those funds organized as limited liability companies and (b) the
commodity pool operator of each Fund (“Ceres”).

The Funds and Ceres may be referred to collectively as “Client.”  SS&C and
Client may be referred to individually as a “Party” or collectively as
“Parties.”
1.            Definitions; Interpretation
1.1            As used in this Agreement, the following terms have the following
meanings:
(a)            “Action” means any civil, criminal, regulatory or administrative
lawsuit, arbitration or proceeding, in each case, made, asserted, commenced by
any person (including any Government Authority), regardless of the legal,
equitable or other theory.
(b)            “Affiliate” means, with respect to any person, any other person
that is controlled by, controls, or is under common control with such person and
“control” of a person means: (i) ownership of, or possession of the right to
vote, more than 25% of the outstanding voting equity of that person or (ii) the
right to control the appointment of the board of directors or analogous
governing body, management or executive officers of that person.
(c)            “Business Day” means a day on which the New York Stock Exchange
is open for business.
(d)            “Claim” means any Action arising out of the subject matter of, or
in any way related to, this Agreement, its formation or the Services.
(e)            "Client Data" means all data of Client, including data related to
securities trades and other transaction data, investment returns, issue
descriptions, and the like, and all output and derivatives thereof, necessary to
enable SS&C to perform the Services.
(f)            “governing documents” means the constitutional documents of an
entity and, with respect to a Fund, all minutes of meetings of the board of
directors or analogous governing body and of Fund investors, and any offering
memorandum, subscription materials and other disclosure documents utilized by a
Fund in connection with the offering of any of its securities to investors, all
as amended from time to time.
(g)            “Government Authority” means any relevant administrative,
judicial, executive, legislative or other governmental entity, department,
agency, commission, board, bureau or court, and any other regulatory or
self-regulatory organizations, in any country or jurisdiction.
(h)            “Losses” means any and all compensatory, direct, indirect,
special, incidental, consequential, punitive, exemplary, enhanced or other
damages, settlement payments, attorneys’ fees, costs, damages, charges,
expenses, or other losses of any kind.
(i)            “person” means any natural person or corporate or unincorporated
entity or organization and that person’s personal representatives, successors
and permitted assigns.
(j)            “Services” means the services listed in Schedule A.
(k)            “SS&C Associates” means SS&C and each of its Affiliates, members,
shareholders, directors, officers, partners, employees, agents, successors or
assigns.
(l)            “SS&C Property” means all hardware, software, source code, data,
report designs, spreadsheet formulas, information gathering or reporting
techniques, know-how, technology and all other property commonly referred to as
intellectual property used by SS&C in connection with its performance of the
Services.
 
 
Page 1 of 20

--------------------------------------------------------------------------------

 
1.2            Other capitalized terms used in this Agreement but not defined in
this Section 1 shall have the meanings ascribed thereto.
1.3            Section and Schedule headings shall not affect the interpretation
of this Agreement.
1.4            Words in the singular include the plural and words in the plural
include the singular.  The words “including,” “includes,” “included” and
“include”, when used, are deemed to be followed by the words “without
limitation.”  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “hereof,”
“herein” and “hereunder” and words of analogous import shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
“Law” includes applicable statutes, rules, regulations, interpretations and
orders of any Government Authority.
1.5            The Parties’ duties and obligations are governed by and limited
to the express terms and conditions of this Agreement, and shall not be
modified, supplemented, amended or interpreted in accordance with, any industry
custom or practice, or any internal policies or procedures of any Party.  The
Parties have mutually negotiated the terms hereof and, accordingly, there shall
be no presumption of law relating to the interpretation of contracts against the
drafter.
2.            Services and Fees
2.1            SS&C will perform the Services in consideration of the fees,
expenses and related payment terms listed in Schedule B.  SS&C shall be under no
obligation or duty to perform any service or take any action unless it is
specifically listed in Schedule A and no obligations or duties (including,
fiduciary or analogous duties) other than those specifically provided for herein
shall be implied.
2.2            In carrying out its duties pursuant to this Agreement, some or
all Services may be delegated by SS&C to one or more of its Affiliates, with the
prior written approval of Client.  If SS&C delegates any Services, such
delegation shall not relieve SS&C of its duties and obligations hereunder and
SS&C shall remain responsible to Client for the actions of such Affiliates in
the course of performing any Services.
3.            Management and Client Responsibilities
3.1            The management and control of each Fund is vested exclusively
with Ceres, subject to the terms and provisions of such Fund’s governing
documents.  Ceres will make all decisions, perform all management functions
relating to the operation of each Fund and authorize all transactions.  Without
limiting the foregoing, Ceres, on behalf of each Fund shall:
(a)            Designate properly qualified individuals to oversee the
record-keeping and administrative Services provided by SS&C;
(b)            Evaluate the results of the Services performed.  Review and
approve all reports, analyses and books and records resulting from the Services
and promptly inform SS&C of any errors it is in a position to identify;
(c)            Evaluate the accuracy of the Services; and
(d)            Provide SS&C with timely information required by SS&C in order to
perform the Services and its duties hereunder.
3.2            Each Client is solely and exclusively responsible for ensuring
that it complies with law and its governing documents.  SS&C is not responsible
for monitoring Client’s compliance with (i) law, (ii) their respective governing
documents or (iii) any investment restrictions or compliance with the investment
restrictions.
3.3            Notwithstanding anything in this Agreement to the contrary, SS&C
(i) shall be entitled, without further enquiry, for all purposes in relation to
dealings with all persons, to rely on the authenticity and accuracy of any and
all information and communications of whatever nature and howsoever received by
SS&C in good faith, in connection with the performance of the Services and its
duties hereunder, and (ii) shall not be responsible or liable to any person for
any Losses arising by virtue of any such information or communication not being
authentic and/or accurate.
3.4            Client shall promptly notify SS&C of any material Action against
it.

 
Page 2 of 20

--------------------------------------------------------------------------------

 
3.5            Client shall deliver, and procure that its various agents
deliver, to SS&C, all Client Data and the then most current version of all Fund
governing documents and any agreement between Fund and Ceres.  Client shall
arrange with each such agent that SS&C will not have to enter any agreements
with that person in order for SS&C to provide the Services.
4.            Term
4.1            The initial term of this Agreement will be from the Effective
Date through December 31, 2016.  Thereafter, this Agreement will automatically
renew for successive terms of 1 year each.  After December 31, 2016 either Party
may terminate this Agreement as of a calendar quarter end upon 180 days’ written
notice.    In the event of the termination of this Agreement, SS&C shall provide
exit assistance by promptly supplying Client Data to the Client or any other
party designated by the Client in formats already prepared in the course of
providing the Services; provided that all fees and expenses have been paid.  In
the event that Client wishes to retain SS&C to perform additional transition
services, including providing data and reports in new formats, Client and SS&C
shall agree in writing to the additional services and related fees and expenses
in advance.
5.            Termination
5.1            In addition to the provisions of Section 4, either Party may, by
written notice to the other Party, terminate this Agreement if any of the
following events occur:
(a)            The other Party breaches any material term, condition or
provision of this Agreement, which breach, if capable of being cured, is not
cured within thirty (30) calendar days after the non-breaching Party gives the
other Party written notice of such breach.
(b)            The other Party terminates or suspends its business.  If any such
event occurs, termination will become effective immediately or on the date
stated in the written notice of termination, which date shall not be greater
than ninety (90) days after the event.  Termination of this Agreement for any
reason shall not affect: (i) any liabilities or obligations of either Party
arising before such termination (including payment of fees and expenses) or (ii)
any damages or other remedies to which a Party may be entitled for breach of
this Agreement or otherwise.
5.2            Sections 6, 8, 9, 10, 11, 12 and 15 of this Agreement shall
survive the termination of this Agreement.  To the extent any services that are
Services are performed by SS&C for Client after the termination of this
Agreement all of the provisions of this Agreement except Schedule A shall
survive the termination of this Agreement for so long as those services are
performed.
5.3            Ceres shall notify SS&C in writing at least twenty (20) days in
advance of the date that it wishes to have an additional fund join this
Agreement and become a Fund hereunder.  Any such notification shall be provided
as described in Schedule D.  No entity shall become a Party hereunder without
the consent of SS&C, which consent shall not be unreasonably withheld or delayed
(including with respect to the fees payable with respect to that entity).
6.            Limitation of Liability and Indemnification
6.1            Notwithstanding anything in this Agreement to the contrary, SS&C
Associates shall not be liable to Client for any action or inaction of any SS&C
Associate except to the extent of Losses resulting from the gross negligence,
willful misconduct or fraud of SS&C in the performance of SS&C’s duties or
obligations under this Agreement.  The maximum amount of liability of SS&C
Associates to Client for Losses arising out of the subject matter of, or in any
way related to, this Agreement, except to the extent of Losses resulting from
the, willful misconduct or fraud of SS&C Associates in the performance of SS&C’s
duties or obligations under this Agreement, shall not exceed (a) if such Losses
occur in the first sixty (60) months  after the Effective Date (the “Initial
Period”), an amount equal to the product of (i) the actual amount of fees paid
by Client to SS&C during the Initial Period divided by the number of months that
have elapsed in the Initial Period and (ii) sixty (60) and (b) if such Losses
occur after the Initial Period, the fees paid by Client to SS&C under this
Agreement for the most recent sixty (60) months immediately preceding the date
of the event giving rise to the Claim or, if the Agreement had been effective
for less than 60 months, the fees payable since the Effective Date times a
number equal to 60 months divided by the months since the Effective Date..  For
the avoidance of doubt, the maximum of liability of SS&C Associates for Losses
arising from the willful misconduct or fraud of SS&C Associates shall be to the
maximum extent permissible by law.
6.2            For the avoidance of doubt, SS&C shall not be liable for
indirect, special, incidental, consequential, punitive, exemplary or enhanced or
other similar damages (including lost profits and diminution of value) arising
out of the subject matter of this Agreement, whether they were foreseeable,
whether or not advised of their possibility and notwithstanding the failure of
any agreed or other remedy of its essential purpose.  Any fines or penalties
assessed on a Party by a Government Authority under applicable law arising out
of the other party’s breach of this Agreement are direct damages.
 
 
Page 3 of 20

--------------------------------------------------------------------------------

6.3            To the maximum extent permissible by law, Client shall indemnify
and hold harmless the SS&C Associates from and against any third party claims,
liabilities, costs and expenses (including legal fees to enforce this provision)
that the SS&C Associates suffer, incur, or pay as a result of any Claim except
to the extent they result from the gross negligence, willful misconduct or fraud
of SS&C Associates.  SS&C will promptly notify Client of any such Claim and will
reasonably cooperate with Client in the defense of such Claim, at Client’s
expense.
6.4            To the maximum extent permissible by law, SS&C shall indemnify
and hold harmless the Client and each of its Affiliates, members, shareholders,
directors, officers, partners, employees, agents, successors or assigns from and
against any third party claims, liabilities, costs and expenses (including legal
fees to enforce this provision) that they suffer, incur, or pay as a result of a
Claim arising out of or relating to the provision or utilization of any Services
or any portion thereof that constitutes an infringement, violation,
contravention or breach of any patent, copyright, trademark, license or other
intellectual property right of any third party.  Client will promptly notify
SS&C of any such Claim and will reasonably cooperate with SS&C in the defense of
such Claim, at SS&C’s expense.
6.5            A Party indemnifying under Sections 6.3 or 6.4 will have the
right to conduct the defense of any such Claim and all negotiations for its
settlement or compromise except that the other Party may in its sole discretion
participate in the defense of any such Claim at the indemnifying Parties’
expense.  Notwithstanding the foregoing, a Party may not, without the other
Party’s prior written consent, settle, compromise or consent to the entry of any
judgment in any such Claim, unless such settlement, compromise or consent: (i)
includes an unconditional release of the relevant Parties that are being
indemnified from all liability arising out of such Claim and (ii) is solely
monetary in nature and does not include a statement as to, or an admission of
fault, culpability or failure to act by or on behalf of, any Parties that is
being indemnified or otherwise adversely affect any such Party.  If a Party
fails to appoint an attorney within ten (10) days after the other Party has
notified it of an indemnifiable Claim, or after it becomes aware of such Claim,
whichever is earlier, the other Party will have the right to select and appoint
an alternative attorney and the reasonable cost and expense thereof will be paid
by it.
7.            Representations and Warranties
7.1            Each Party represents and warrants to each other Party that:
(a)            It is a legal entity duly created, validly existing and in good
standing under the law of the jurisdiction in which it is created, and is in
good standing in each other jurisdiction where the failure to be in good
standing would have a material adverse effect on its business or its ability to
perform its obligations under this Agreement;
(b)            It has all necessary legal power and authority to own, lease and
operate its assets and to carry on its business as presently conducted and as it
will be conducted pursuant to this Agreement and will comply in all material
respects with all law to which it may be subject;
(c)            It has all necessary legal power and authority to enter into this
Agreement and to perform its obligations hereunder, the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary actions on its part, and performance
hereunder does not violate the terms of any contract, covenant or agreement
between it and any unrelated third party;
(d)            The person signing on its behalf has the authority to
contractually bind it to the terms and conditions in this Agreement and that
this Agreement constitutes a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms;
(e)            It is not a party to, and is not bound or affected by or subject
to, any instrument, agreement, charter or by-law provision, law or judgment
which would be contravened or breached as a result of the execution or
performance of this Agreement; and
(f)            To the best of its knowledge and belief, it is not the subject of
any Action that would prevent it from performing its obligations under this
Agreement.
 
 
Page 4 of 20

--------------------------------------------------------------------------------

7.2            The General Partner of each Fund represents and warrants to SS&C
that it has actual authority to provide instructions and directions on behalf of
Fund and that all such instructions and directions are consistent with the
governing documents of Client and other corporate actions of Client.
7.3            The Fund represents and warrants to SS&C that (i) it is not
registered or required to be registered as an investment company under the U.S.
Investment Company Act of 1940, as amended, and (ii) if its securities are
publicly registered or required to be publicly registered in the U.S. or the EU,
that fact is disclosed in the Fund’s offering documents.
7.4            SS&C represents and warrants that:
(a)            All Services will be performed with reasonable care, skill and
diligence in a professional and workmanlike manner using suitably qualified and
experienced personnel and with the necessary number of people to meet deadlines;
(b)            None of the Services nor the provision or utilization thereof as
contemplated under this Agreement, do or will infringe, violate, or in any
manner contravene or breach or constitute the unauthorized use or
misappropriation of any intellectual property rights of any third party;
(c)            No deliverables provided in the course of the provision of the
Services will contain, and SS&C will not insert in those deliverables any
computer code (i) designed to disrupt, disable, harm, or otherwise impede the
operation of the software or firmware or any computer or network (referred to as
“viruses” or “worms”) and/or (ii) that would disable the software or firmware or
any computer or network or impair in any way their operation based on the
elapsing of a period of time, the exceeding of an authorized number of copies,
or the advancement to a particular date or other numeral (referred to as “time
bombs”, “time locks”, or “drop dead” devices); and/or (iii) that would permit
SS&C or any third party to access the software or firmware or any computer or
network system (referred to as “traps”, “access codes” or “trap door” devices)
of Client or its Affiliates;
(d)            It shall use reasonable efforts to provide the Services
contemplated under this Agreement in compliance with applicable law; and
(e)            SS&C and SS&C's shareholders, directors, officers, and employees,
and SS&C's agents or representatives, if any, will comply with applicable
anti-corruption laws.
8.            Client Data
8.1            Client will provide or ensure that other persons provide all
Client Data to SS&C in an electronic format that is as specified in advance by
SS&C (or as otherwise agreed in writing).  SS&C shall not be responsible or
liable for the accuracy, completeness, integrity or timeliness of any Client
Data provided to SS&C by Client or any other person.  All Client Data shall
remain the property of the applicable Client.  Client Data shall not be used or
disclosed by SS&C other than in connection with providing the Services and as
permitted under Section 11.4.
8.2            SS&C will provide data backup and shall maintain and store Client
Data used in the accounting books and records of Fund for a rolling period of
seven (7) years starting from the date the Services commenced for Client.
9.            Data Protection
9.1            From time to time SS&C may obtain access to certain personal
information or sensitive personal information of Client or of Fund investors or
prospective investors (“Personal Information”).  For purposes of protecting
Personal Information and/or data and for compliance with (i) Title V of the
Gramm-Leach-Bliley Act of 1999 or any successor federal statute to that act, and
the rules and regulations thereunder, all as may be amended or supplemented from
time to time, (ii) the European Union’s Data Protection Directive (95/46/EC) or
Data Protection Act 1998 or any implementing or related legislation of any
member state in the European Economic Area (the “EEA Data Protection Laws”),
(iii) the Australia Privacy Act 1988, and (iv) any other applicable laws
concerning Personal Information, in the event that SS&C has access to or
acquires individually identifiable information, SS&C will comply with the terms
and conditions set forth in Schedule D.
10.            SS&C Property
10.1            SS&C Property is and shall remain the property of SS&C or, when
applicable, its Affiliates or suppliers.  Neither Client nor any other person
shall acquire any license or right to use, sell, disclose, or otherwise exploit
or benefit in any manner from, any SS&C Property.  Client shall not (unless
required by law or pursuant to legal process or a request from any applicable
Government Authority) either before or after the termination of this Agreement,
disclose to any person not authorized by SS&C to receive the same, any
information concerning the SS&C Property and shall use commercially reasonable
efforts to prevent any such disclosure by Client.
 
 
Page 5 of 20

--------------------------------------------------------------------------------

11.            Confidentiality
11.1            Each Party undertakes that it shall not at any time disclose to
any person any confidential information concerning the business, affairs,
customers, clients or suppliers of the other Party or its Affiliates, including
any Personal Information (all such confidential information together referred to
herein as the “Confidential Information”), except as permitted by this Section
11.
11.2            Each Party may disclose the other Party’s Confidential
Information:
(a)            In the case of Client, to each of its Affiliates, members,
shareholders, directors, officers, partners, employees and agents, and in the
case of SS&C, to each other SS&C Associate, in each case who need to know such
information for the purposes of carrying out the Party’s obligations under this
Agreement.  Each Party shall ensure that all persons to whom the Party discloses
the other Party’s Confidential Information comply with this Section 11; and
(b)            As may be required by law or pursuant to legal process; provided
that the disclosing Party (i) where reasonably practicable, where required or
requested by a Government Authority with jurisdiction over the Party and to the
extent legally permissible, provides the other Party with prompt written notice
of the required disclosure so that the other Party may seek a protective order
or take other analogous action, (ii) discloses no more of the other Party’s
Confidential Information than reasonably necessary and (iii) reasonably
cooperates with actions of the other Party in seeking to protect its
Confidential Information at that Party’s expense.
11.3            Neither Party shall use the other Party’s confidential
information for any purpose other than to perform its obligations under this
Agreement.  Each Party may retain a record of the other Party’s Confidential
Information for the longer of seven (7) years or as required by law. Upon
termination or expiration of this Agreement or upon the disclosing Party’s
written request and where practicable, the receiving Party will return to the
disclosing Party all copies of the disclosing Party’s Confidential Information
already in the receiving Party’s possession or within its control. 
Alternatively, with the disclosing Party’s prior written consent, the receiving
Party may destroy such Confidential Information using means to protect against
unauthorized access to or use of the information, including, where appropriate,
burning, shredding, or pulverizing such information, or by taking such other
means as to assure that such information may not be recoverable following its
disposal. In such case, an officer of the receiving Party will certify in
writing to the disclosing Party that all such Confidential Information has been
so destroyed. Notwithstanding the foregoing, the receiving Party may retain
copies of such Confidential Information as required by applicable law, or, to
the extent such copies are electronically stored in accordance with the
receiving Party's retention or back-up policies or procedures (including those
regarding electronic communication), so long as such Confidential Information is
kept confidential as required under this Agreement.
11.4            SS&C’s ultimate parent company is subject to U.S. federal and
state securities laws and may make disclosures as necessary to comply with such
laws.  Upon the prior consent of the applicable Client (which may be withheld at
the Client’s absolute discretion), SS&C shall have the right to identify such
Client in connection with its marketing-related activities and in its marketing
materials as a client of SS&C.  Client shall have the right to properly identify
SS&C and to describe the Services and the material terms of this Agreement in
the offering documents of any Fund.  This Agreement shall not prohibit SS&C from
using any Client data (including Client Data) in tracking and reporting on
SS&C’s clients generally or making public statements about such subjects as its
business or industry; provided that Client is not named in such public
statements without its prior written consent.
11.5            Security Event; Security Notification.
(a)            During the term of the Agreement, SS&C will comply with its
Information Security Policy, the Executive Summary of which has been provided to
the Client.  SS&C shall promptly provide Client a copy thereof at any time.
(b)            In the event that SS&C learns or has reason to believe that, (i)
Confidential Information has been disclosed or accessed by an unauthorized
party, (ii) SS&C’s facilities associated with such Confidential Information have
been accessed by an unauthorized party or (iii) Client’s Confidential
Information has otherwise been lost or misplaced, SS&C will promptly give notice
of such event to Client.
 
 
Page 6 of 20

--------------------------------------------------------------------------------

(c)            In the event that SS&C learns or has reason to believe that with
respect to the Services there (i) has been a breach of its security practices or
systems, or (ii) is a weakness in SS&C’s security practices or systems, in each
instance irrespective of cause, to the extent such breach or weakness could
reasonably be expected to (y) allow unauthorized access to Confidential
Information or SS&C’s facilities associated with such Confidential Information
or (z) adversely impact the Services, to the extent permitted by law SS&C will
promptly give notice of such event to Client.
(d)            In the event that SS&C has access to or acquires individually
identifiable information in relation to this Agreement, the following shall
apply: SS&C acknowledges that upon unauthorized access to or acquisition of such
individually identifiable information within SS&C custody or control (a
“Security Event”), the law may require that SS&C notify the individuals whose
information was accessed or disclosed that a Security Event has occurred.  SS&C
must notify Client promptly if SS&C learns or has reason to believe a Security
Event has occurred.  Except to the extent prohibited by mandatory applicable
law, SS&C agrees that it will not notify any individual until SS&C first
consults with Client and Client has had an opportunity to review the
notification SS&C proposes to issue to individuals and given its express consent
to the same.
(e)            The notices required under (a), (b) and (c) of this Section 11.5
shall be given in accordance with Section 12.  Such notice shall contain
material details of the security issue that are known at the time of
notification, except to the extent prohibited by mandatory applicable law or
subject to a request by law enforcement or other government agency to withhold
such notice.  SS&C shall (i) promptly take appropriate steps to contain and
control the security issue to prevent unauthorized access or further
unauthorized access (as applicable) to or misuse of the Confidential
Information; and (ii) continue to provide information relating to the
investigation and resolution of the security issue until it has been resolved. 
SS&C will maintain appropriate processes for evidence collection, analysis and
remediation of any security related incident as well as postmortems and
resulting actions taken or proposed with timelines for completion and will make
such information available to Client at its reasonable request.  SS&C will
cooperate fully with Client or its investigator in investigating and responding
to each successful or attempted security breach including allowing prompt access
to SS&C’s facility by Client or its investigator to investigate.
12.            Notices
12.1           Except as otherwise provided herein, all notices required or
permitted under this Agreement or required by law shall be effective only if in
writing and delivered: (i) personally, (ii) by registered mail, postage prepaid,
return receipt requested, (iii) by receipted prepaid courier, (iv) by any
confirmed facsimile or (v) by any electronic mail, to the relevant address or
number listed below (or to such other address or number as a Party shall
hereafter provide by notice to the other Parties).  Notices shall be deemed
given when received by the Party to whom notice is required to be given.

 
If to SS&C (to each of):
         
SS&C Technologies, Inc.
SS&C Technologies, Inc.
 
80 Lamberton Road
80 Lamberton Road
 
Windsor, Connecticut  06095
Windsor, Connecticut  06095
 
Attention:  Chief Operating Officer
Attention:  General Counsel
 
Fax:  +1 860.298.4969
Fax:  +1 860.298.4969
 
E-mail:  notices@sscinc.com
E-mail:  SSCGlobeOpNotices@sscinc.com




 
If to Client (to any of):
         
Morgan Stanley – Managed Futures Fund Administration
522 Fifth Avenue, 7th Floor
New York, NY  10036
Morgan Stanley – Legal & Compliance
522 Fifth Avenue
New York, NY  10036
Attention: Philip Levy
 
Attention:  Steven Ross
Tel:  +1 212.296-6081
 
Tel:        +1 212.761.7706
Fax:  +1 914-750-0316
 
E-mail:  Steven.Ross@morganstanley.com
E-mail:  Philip.Levy@morganstanley.com

 
Page 7 of 20

--------------------------------------------------------------------------------

13.            Audit
13.1            On an annual basis SS&C shall provide Client with a copy of its
independent audit reports including International Standard on Assurance
Engagements No. 3402 (ISAE 3402) Assurance Reports on Controls at a Service
Organization or Statement on Standards for Attestation Engagements No. 16 (SSAE
16) Reporting on Controls at a Service Organization) and reviews of its data
processing environment within a reasonable time after such reports are
completed, and shall make all work papers regarding such audits available to the
appropriate regulatory agencies, if any, having jurisdiction over SS&C’s
provision of Services hereunder.  Within thirty (30) days following Client’s
request, the Parties shall meet to discuss the frequency, scope and level of
detail of SS&C’s internal and independent audits.  SS&C shall use commercially
reasonable efforts to incorporate Client’s comments into the requirements for
its next and subsequent independent audits.  With reasonable notice and during
usual business hours Client may on five (5) Business Days’ notice conduct audits
and reviews of relevant SS&C facilities, systems business records policies
procedures, internal practices, system procedures on SS&C’s premises with
respect to the Services at Client’s cost.  In addition, SS&C will provide Client
with the non-confidential results of a security audit contemplated by the
Information Security Policy to be performed no less than annually.  This
security audit will be at no expense to Client and will test the compliance with
the SS&C’s security standards and procedures with respect to Client.  Client
will have the ability to bring in a third party (who may not be a competitor of
SS&C), subject to such third party being subject to appropriate obligations of
confidentiality in its agreement with Client, or use its own staff for an
independent security audit.  If Client chooses to conduct its own security
audit, it will be at Client’s expense.
14.            Intentionally Left Blank
15.            Miscellaneous
15.1            Amendment; Modification.  This Agreement may not be amended or
modified except in writing signed by an authorized representative of each Party.
15.2            Assignment.   Neither party will assign its rights or
obligations under this Agreement without the prior written consent of the other
party and any attempt to do so without such consent will be null and void. 
Notwithstanding the foregoing and anything to the contrary otherwise set forth
in this Agreement, either Party may assign (or assume and assign) its rights or
obligations under this Agreement, in whole or in part, to any of its Affiliates
or to any entity (i) that acquires all or substantially all of the Party’s
assets; (ii) that is otherwise a successor in interest to the Party (including
any such assignment, or such assumption or assignment, of this Agreement by the
Party and assumption of this Agreement by a trustee (or any entity or
governmental authority serving a similar purpose) in connection with any
bankruptcy or other insolvency proceeding with respect to the Party and/or its
Affiliates); or (iii) to which Client has outsourced substantially all, or major
segments of, the activities covered under this Agreement, provided that in no
event shall such assignment to an outsourcer relieve a Party of its obligations
under this Agreement.  Each Party hereby consents to any such assignment (or
assumption, whether or not assigned) in connection with any bankruptcy or other
insolvency proceeding with respect to the Party and/or its Affiliates.  This
Agreement will be binding upon the parties and their respective legal successors
and permitted assigns.
15.3            Choice of Law; Choice of Forum.  This Agreement shall be
interpreted in accordance with and governed by the laws of the State of New
York.  Each Party irrevocably agrees that the courts of the State of New York
and the United States District Court for the Southern District of New York shall
have exclusive jurisdiction to settle any Claim.  The Parties submit to the
exclusive jurisdiction of such courts and waive to the fullest extent permitted
by law all rights to a trial by jury.
15.4            Counterparts; Signatures.  This Agreement may be executed in
counterparts, each of which when so executed will be deemed to be an original. 
Such counterparts together will constitute one agreement.  Signatures may be
exchanged via facsimile or electronic mail and shall be binding to the same
extent as if original signatures were exchanged.
15.5            Entire Agreement.  This Agreement (including any schedules,
attachments, amendments, and addenda hereto) contains the entire agreement of
the Parties with respect to the subject matter hereof and supersedes all
previous communications, representations, understandings and agreements, either
oral or written, between the Parties with respect thereto.  No SS&C Associate
has authority to bind SS&C in any way to any oral covenant, promise,
representation or warranty concerning this Agreement, the Services or
otherwise.  This Agreement amends and restates the Master Services Agreement
dated March 31, 2015 between SS&C Technologies, Inc. and Ceres Managed Futures
LLC, on behalf of the Funds.
 
 
Page 8 of 20

--------------------------------------------------------------------------------

15.6            Force Majeure.  SS&C will not be responsible for any Losses of
Client or Client’s property in SS&C Associates’ possession or for any failure to
fulfill its duties hereunder if such Loss or failure is caused, directly or
indirectly, by war, terrorist or analogous action, the act of any Government
Authority or other authority, riot, civil commotion, rebellion, storm, accident,
fire, lockout, strike, power failure, computer error or failure, delay or
breakdown in communications or electronic transmission systems, or other
analogous events.  SS&C shall use commercially reasonable efforts to minimize
the effects of any such event.
15.7            Non-Exclusivity.  The duties of SS&C hereunder shall not
preclude SS&C from providing services of a comparable or different nature to any
other person.  Client understands that SS&C may have relationships with
providers of technology, data or other services to Client and SS&C may receive
economic or other benefits in connection with Client’s activities.
15.8            No Partnership.  Nothing in this Agreement is intended to, or
shall be deemed to, constitute a partnership or joint venture of any kind
between any of the Parties.
15.9            No Solicitation.  Client agrees that, during the term of this
Agreement and for a period of twelve (12) months after termination of this
Agreement, it will not directly or indirectly solicit the services of, or
otherwise attempt to employ or engage any employee of SS&C or its Affiliates
without the consent of SS&C; provided, however, that the foregoing shall not
prevent Client from soliciting employees through general advertising not
targeted specifically at any or all SS&C Associates.  If Client hires any SS&C
Associate during the term of this Agreement or the period of twelve (12) months
after the termination of this Agreement, Client shall be responsible for any
damages or other remedies to which SS&C may be entitled, including fees and
expenses (including recruiters’ fees) incurred by SS&C or its Affiliates in
hiring replacement personnel.
15.10            No Warranties.  Except as expressly listed herein, SS&C makes
no warranties, whether express, implied, contractual or statutory with respect
to the Services.  SS&C disclaims all implied warranties of merchantability and
fitness for a particular purpose with respect to the Services.  All warranties,
conditions and other terms implied by law are, to the fullest extent permitted
by law, excluded from this Agreement.
15.11            Severance.  If any provision (or part thereof) of this
Agreement is or becomes invalid, illegal or unenforceable, the provision shall
be deemed modified to the minimum extent necessary to make it valid, legal and
enforceable.  If such modification is not practical, the relevant provision
shall be deemed deleted.  Any such modification or deletion of a provision shall
not affect the validity, legality and enforceability of the rest of this
Agreement.  If a Party gives notice to another Party of the possibility that any
provision of this Agreement is invalid, illegal or unenforceable, the Parties
shall negotiate to amend such provision so that, as amended, it is legal, valid
and enforceable and achieves the intended commercial result of the original
provision.
15.12            Testimony.  If SS&C is required by a third party subpoena or
otherwise, to produce documents, testify or provide other evidence regarding the
Services, this Agreement or the operations of Fund in any Action to which Client
is a party or otherwise related to Client, Client shall reimburse SS&C for all
out of pocket costs and expenses, for legal representation, that SS&C reasonably
incurs in connection therewith, except for costs and expenses resulting solely
from the gross negligence, willful misconduct or fraud of SS&C Associates in the
performance of SS&C’s duties or obligations under this Agreement.
15.13            Third Party Beneficiaries.  This Agreement is entered into for
the sole and exclusive benefit of the Parties and will not be interpreted in
such a manner as to give rise to or create any rights or benefits of or for any
other person except as set forth with respect to SS&C Associates.
15.14            Waiver.  No failure or delay by a Party to exercise any right
or remedy provided under this Agreement or by law shall constitute a waiver of
that or any other right or remedy, nor shall it prevent or restrict the further
exercise of that or any other right or remedy.  No exercise (or partial
exercise) of such right or remedy shall prevent or restrict the further exercise
of that or any other right or remedy.
*            *            *


Page 9 of 20

--------------------------------------------------------------------------------

This Agreement has been entered into by the Parties as of the Effective Date.
SS&C Technologies, Inc.
 
Ceres Managed Futures LLC, on behalf of each of the Funds listed on Schedule C
 
By:
/s/ Patrick Pedonti                       
 
By:
/s/ Patrick T. Egan                          
 
Name:
Patrick Pedonti                             
 
Name:
Patrick T. Egan                               
 
Title:
Senior Vice President and CFO
 
Title:
President and Director                    
 
       



 
 

 
Page 10 of 20

--------------------------------------------------------------------------------

Schedule A
Services
General

1. As used in this Schedule A, the following additional terms have the following
meanings:

(i) “AML” means anti-money laundering and countering the financing of terrorism.

(ii) “investor” means an equity owner in the Fund, whether a shareholder in a
company, a partner in a partnership, a unitholder in a trust or otherwise.  A
“prospective investor” means an applicant to become an investor.

(iii) “NAV” means net asset value.

(iv) “OFAC” means the Office of Foreign Assets Control, an agency of the United
States Department of the Treasury.

2. Any references to law are to be construed to the law as amended to the date
of effectiveness of the relevant provision.

3. Client acknowledges that SS&C’s ability to perform the Services is subject to
SS&C’s timely receipt of all Client Data and the then most current version of
all Fund governing documents and the receipt of such information in an accurate
and complete form, and in electronic file format, acceptable to SS&C.

4. The following Services will be performed by SS&C and, as applicable, are
contingent on the performance of Client of the duties and obligations listed.

A.            Accounting – Daily Processing

5. Receive and import a daily trade file from Client.

6. On a daily basis (i) reconcile portfolio transactions, positions and cash
balances to prime brokers and custodian banks, (ii) process involuntary
corporate actions and income items, (iii) record income and expense accruals and
applicable cash payments and (iv) process voluntary corporate action notices
upon receipt of instructions from Ceres.

7. Provide daily profit and loss, estimated NAV and position and reconciliation
reports:

(i) Daily reports do not include investor allocations unless specifically
agreed.

(ii) If all required items are provided in a timely manner to SS&C, reports are
to be delivered the following Business Day (T+1) as soon as reasonably
practicable, but in no event later than 12:00 Noon, New York prevailing time. 
Typically, the estimated NAV (price per share), daily and month-to-date rates of
returns, position and trading profit & loss reports are delivered before 11:00
A.M., New York prevailing time.

(iii) Disseminate daily NAVs to third parties (i.e., Reuters).

8. Assist in establishing and operating Fund bank accounts as reasonably
instructed by Ceres.

B.            Accounting -- Monthly NAV Calculation

9. Reconcile portfolio transactions, positions and cash balances to prime
brokers/custodian banks and statements from underlying investments on a daily
basis.  Maintain Fund books and records including general ledger accounts.

10. Calculate and accrue income, expenses, gains and loss.

11. Prepare financial, performance and other reporting to be distributed to
Ceres and third parties (i.e., Chennai and Broadridge) as mutually agreed in
writing.

12. Communicate with Ceres with respect to the Fund’s accounting books and
records and related matters.

13. Calculate the NAV following each month-end and each other date as may be
agreed in writing.

 
 
Page 11 of 20

--------------------------------------------------------------------------------

 
C.            Financial Statements and Financial and Audit Support

14. Coordinate the annual audit between Ceres and the Fund auditor including
establishing timelines for SS&C deliverables, and answering questions as
appropriate.

15. Prepare the Fund’s draft annual financial statements and accompanying
materials:

(i) Provide the Fund auditor with information customarily provided by SS&C to
facilitate their audit.

(ii) Prepare the first draft of the financial statement schedules, footnotes,
schedules of investments and applicable calculations and presentations of
footnote disclosures.  Incorporate comments from Fund auditors as well as Fund
legal counsel and coordinate with financial printers.

16. Client shall (i) provide information to SS&C to complete the financial
statement schedules and notes to the financial statements if SS&C is preparing
such notes, (for matters such as risk management disclosures, details of related
party transactions, netting and collateral arrangements), (ii) assist and guide
SS&C with determining industry, geographic and other descriptions and
classification of assets, (iii) provide all required disclosure of regulatory
status, (iv) provide such other information and assistance as SS&C may
reasonably request related to the preparation and audit of the financial
statements or related schedules, as appropriate, and (v) approve all information
prepared on behalf of Client and provided to the Fund auditor.

17. With respect to the Forms 10K and 10Q that a Fund is required to file with
the U.S. Securities and Exchange Commission manage the updating and production
process, including: (i) provide the financial schedules and other financial data
necessary to complete the Forms to Ceres in template form as agreed in writing
by the Parties, (ii) respond to questions related thereto, (iii) provide back-up
schedules as agreed in writing by the Parties and (iv) incorporate comments to
the Forms from Client, Fund auditors and Fund legal counsel.

18. Notwithstanding anything in this Agreement to the contrary, Client has
ultimate authority over and responsibility for its financial statements and
filings (including preparing in EDGAR format) with the U.S. Securities and
Exchange Commission.

D.            Form CPO-PQR (applicable to Ceres only with respect solely to the
Funds as applicable)

19. Assist Ceres with its quarterly filings of Form CPO-PQR; the estimated first
filing date shall be for the period ending September 30, 2015.

20. Provide Ceres password protected access to the Form CPO-PQR reporting
section of SS&C’s web portal during business hours.

21. Enrich data stored in SS&C systems with required information for Form
CPO-PQR.

22. Provide other implementation services as may be reasonably required to
enable Client to access and use the Form CPO-PQR Services as described herein.

23. Assist Ceres with collecting information required to be sourced initially
from the Client and develop processes to collect this information directly where
practical going forward.

24. Maintain a history of previously filed Form CPO-PQR reports including all
supporting documentation.

25. Provide software updates to reflect routine regulatory changes by the U.S.
Commodities Futures Trading Commission or National Futures Association, as
applicable.

26. In order for SS&C to provide Form CPO-PQR Services, Ceres shall prepare and
provide in a timely manner and supply SS&C answers to questions related to
aspects of the form.  With respect to collective investment vehicles for which
SS&C does not maintain such entities investment records, Ceres will provide the
data to SS&C in a predefined template or in an easily convertible data format as
agreed in writing by the parties.  SS&C shall have no responsibility for or with
respect to any such data supplied by Ceres.

27. Ceres has ultimate authority over and responsibility for its Form CPO-PQR
filings.

E.            Tax Matters (U.S. Federal Income Tax Related)

28. Provide the applicable level of tax services to each Fund as listed on
Schedule C.

 
 
Page 12 of 20

--------------------------------------------------------------------------------

29. Level I Services:

(i) Work with Ceres and the Fund’s audit firm, if requested by Ceres, to
calculate Fund level U.S. federal taxable income.  Client shall inform SS&C of
all tax elections made or to be made on a timely basis and provide SS&C with all
related correspondence with the United States Internal Revenue Service.

(ii) For Funds that are treated as partnerships under the U.S. Internal Revenue
Code of 1986 (the “Code”), maintain tax capital accounts and tax capital
roll-forwards by investment.

(iii) Prepare for the Fund a qualified dividend (as defined in §1 of the Code)
analyses and report.

(iv) Prepare a wash sales (§1091 of the Code) analyses and report.  Client shall
be responsible for identifying substantially identical stock or securities as
requested by SS&C.  Prepare an analyses of other book to tax differences.

(v) Prepare mixed straddle account analyses and support (based on Temp Treas.
Reg . §1.1092(b)-4T), including monthly evaluation of trades to support a timely
election process.

(vi) Prepare computation and analyses for Funds that have made §988(c)(1)(E) of
the Code Qualified Fund Elections, §988(a)(1)(b) of the Code Major Currency
Forward Elections and §475(f)(1) of the Code Mark to Market Elections.

(vii) Prepare analyses and reports for Fund trades under §1256 of the Code.

30. Level II Services:

(i) Provide Level I Services.

(ii) Allocate Fund level U.S. federal taxable income to the appropriate
investors.

31. Level III Services:

(i) Provide Level I and Level II Services.

(ii) Prepare a draft U.S. Federal income tax return for Funds that are treated
as partnerships under the Code on Form 1065, together with Schedules K-1 and
other relevant schedules and supporting work papers; prepare related U.S. state
tax returns due to resident limited partners.

(iii) Provide digital Schedule K-1 packages.

(iv) Engage a third party public accounting firm reasonably acceptable to both
SS&C and Ceres to provide tax partner review and signature on the Fund’s U.S.
Federal partnership income tax return, including Schedule K-1s, and related U.S.
state tax returns or filings due to resident limited partners (currently
Georgia, Indiana, Missouri, New Jersey, New York, Oregon, Pennsylvania, and West
Virginia).

(v) Calculate foreign withholding payments under the §§1441-1446 of the Code and
prepare U.S. Federal income tax Form 1042/8804 as required.  File all necessary
related extensions electronically or by paper as may be required.

(vi) With respect to those draft tax returns it prepares, prepare extension
filings and procedural responses to U.S. Federal and state tax notices.

(vii) Prepare final tax returns and file them with the proper tax authority,
electronically where available, or by paper when electronic filing is not
practical.

(viii) Prepare and file Fund Form 1099-Misc information returns, if applicable,
electronically.

(ix) Prepare investor letters containing taxable income estimates for those
Funds that do not provide Form K1s in March of each year, if applicable, in a
form agreed by the Parties in writing.

32. SS&C will not prepare any U.S. state, withholding or non-U.S. returns,
filings schedules and other schedules unless specifically agreed in writing with
Client.

 
 
Page 13 of 20

--------------------------------------------------------------------------------

F.            Miscellaneous

33. Notwithstanding anything to the contrary in this Agreement, SS&C:

(i) Does not maintain custody of any cash or securities.

(ii) Does not have the ability to authorize transactions.

(iii) Does not have the authority to enter into contracts on behalf of the Fund.

(iv) Is not responsible for determining the valuation of the Fund’s assets and
liabilities.

(v) Does not perform any management functions or make any management decisions
with regard to the operation of the Fund.

(vi) Is not responsible for effecting any U.S. federal or state regulatory
filings which may be required or advisable as a result of the offering of
interests in the Fund.

(vii) Is not the Fund’s tax advisor and does not provide any tax advice.

(viii) Is not obligated to perform any additional or materially different
services due to changes in law or audit guidance.

34. It is the responsibility of Client to safeguard all passwords and any other
login credentials; for all purposes of this Agreement SS&C shall be entitled to
assume that any user of such credentials is an authorized representative of the
Client.

35. Notwithstanding anything in this Agreement to the contrary, Fund has
ultimate authority over and responsibility for its tax matters and financial
statement tax disclosures.  All memoranda, schedules, tax forms and other work
product produced by SS&C are the responsibility of the Fund and are subject to
review and approval by Client and the Fund’s auditors, or tax preparers, as
applicable.

36. Provide reasonable assistance to responding to due diligence and analogous
requests for information from investors and prospective investors (or others
representing them); provided, that SS&C may elect to provide these services only
upon Client agreement in writing to separate fees in the event responding to
such requests becomes, in SS&C’s absolute discretion, excessive.

37. Maintain books and records with respect to the Services.  As it pertains to
books and records of the commodity pools, certify using SS&C’s standard client
certification form that certain books and records required to be maintained by
commodity pool operators by the U.S. Commodities Futures Trading Commission are
being maintained by SS&C.

 
 
Page 14 of 20

--------------------------------------------------------------------------------

 
Schedule B
Fees and Expenses



1. Fees

SS&C will provide the Services at the rates and fees agreed from time to time in
writing between the Parties.

2. Fees for Additional Services; Expenses

Fees for conversion, customized reports and other services not listed above will
be agreed between the Parties prior to any such additional services being
provided.  Fees for reviews of Client records maintained by SS&C by Government
Authorities in connection with those authorities oversight or regulation of
Client or otherwise not caused by SS&C will be billed at SS&C’s standard rates
(currently $325 per hour), if applicable; SS&C shall promptly notify Ceres of
any such review or proposed review and the then current standard rate.  For
Services that require information for the year 2015, such as tax and regulatory
filings, Client shall provide data to SS&C in formats reasonably acceptable to
SS&C in order to supply such Services.  Additional fees at SS&C’s standard rates
will apply if such data is not provided.
Reasonable out-of-pocket expenses and any and all charges for Market Data will
be billed to the Client separately on a monthly basis.  Out-of-pocket expenses,
including expenses incurred by SS&C for shipping, duplicating, cost of data, and
other direct expenses, are billed to Client, and are in addition to any fees. 
Out of pocket expenses will be subject to procedures as the Parties may
reasonably agree in writing; provided that SS&C shall use best efforts to comply
with Ceres “Expense Reimbursement Policy for Consultants” as provided by Ceres
in writing from time to time.  Any such expenses will be charged on a
pass-through basis at SS&C’s cost or on an allocated basis and SS&C will provide
Client with documentation evidencing all approved expenses.
 
 
 
 
Page 15 of 20

--------------------------------------------------------------------------------

3. Payment and Fee Changes

Payment shall be made to SS&C or its Affiliates by wire transfer or at the
address on the fee statement or invoice or at such other address as SS&C may
specify.  Unless otherwise stated, fees are billed monthly in advance and are
due and payable upon receipt of the invoice.  Bills for expenses and are due and
payable upon receipt of SS&C’s invoice.
Each invoice, to the extent not reasonably disputed, is due and payable within
45 days after Client’s receipt of such invoice.  Client is responsible for
payment for all billed and unbilled fees for the provision of Services through
the date of termination of this Agreement.
Client shall reimburse SS&C for any applicable sales, use, property or other
taxes and customs duties paid or payable by SS&C in connection with the Services
or property (such as Market Data) delivered in connection with this Agreement. 
Client shall have no liability for any taxes based upon the net income of SS&C. 
All taxes owed by Client hereunder shall become due and payable when billed by
SS&C to Client, or when assessed, levied or billed by the appropriate tax
authority, even if such billing occurs subsequent to termination of this
Agreement.  When SS&C’s contracting entity is a U.S. corporation, Client shall
recognize SS&C as such for purposes of any government and double taxation
convention.
All amounts payable to SS&C specified in this Agreement are in United States
dollars.
SS&C reserves the right to review and increase its fees upon the prior approval
by Client.  If SS&C proposes a fee amendment, the amendment will become
effective as agreed in writing between the Parties.  If no agreement is reached
within thirty (30) days of SS&C’s proposal, SS&C may terminate this Agreement
upon ninety (90) days written notice to Client.  Such termination is effective
at the end of the next calendar quarter ending not less than ninety (90) days
following the date of the termination notice.
 
 
 
 

 
Page 16 of 20

--------------------------------------------------------------------------------

 
Schedule C
Funds
 
Fund
 
Organization
Type of Fund
Tax Svc Level
 
Effective Date
CMF Campbell Master Fund L.P.
NY LP
   
1 Feb 2015
CMF Willowbridge Master Fund L.P.
NY LP
   
1 Feb 2015
CMF Graham Capital Master Fund L.P.
NY LP
   
1 Feb 2015
CMF Aspect Master Fund L.P.
NY LP
   
1 Feb 2015
CMF Altis Partners Master Fund L.P.
NY LP
   
1 Feb 2015
CMF Winton Master L.P.
DE LP
   
1 Feb 2015
Blackwater Master Fund L.P.
DE LP
   
1 Feb 2015
PGR Master Fund L.P.
DE LP
   
1 Feb 2015
JEM Master Fund L.P.
DE LP
   
1 Feb 2015
MB Master Fund L.P.
DE LP
   
1 Feb 2015
Cambridge Master Fund L.P.
NY LP
   
1 Feb 2015
Rabar Master Fund L.P.
NY LP
   
1 Feb 2015
SECOR Master Fund L.P.
DE LP
   
1 Feb 2015
Morgan Stanley Smith Barney Altis I, LLC
DE LLC
   
1 Feb 2015
Morgan Stanley Smith Barney Aspect I, LLC
DE LLC
   
1 Feb 2015
Morgan Stanley Smith Barney Augustus I, LLC
DE LLC
   
1 Feb 2015
Morgan Stanley Smith Barney BHM I, LLC
DE LLC
   
1 Feb 2015
Morgan Stanley Smith Barney Boronia I, LLC
DE LLC
   
1 Feb 2015
Morgan Stanley Smith Barney TT II, LLC
DE LLC
   
1 Feb 2015
PGM Master Fund L.P.
DE LP
   
1 Feb 2015
Morgan Stanley Smith Barney Charter Campbell L.P.
DE LP
   
1 Feb 2015
Managed Futures Premier Graham L.P.
DE LP
   
1 Feb 2015
Morgan Stanley Smith Barney Charter WNT L.P.
DE LP
   
1 Feb 2015
Morgan Stanley Smith Barney Charter Aspect L.P.
DE LP
   
1 Feb 2015
Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P.
DE LP
   
1 Feb 2015
Morgan Stanley Smith Barney Spectrum Select L.P.
DE LP
   
1 Feb 2015
Morgan Stanley Smith Barney Spectrum Strategic L.P.
DE LP
   
1 Feb 2015
Morgan Stanley Smith Barney Spectrum Technical L.P.
DE LP
   
1 Feb 2015
Managed Futures Premier BHM L.P.
DE LP
   
1 Feb 2015
Managed Futures Strategic Alternatives, L.P.
DE LP
   
1 Feb 2015
Polaris Futures Fund L.P.
DE LP
   
1 Feb 2015
LV Futures Fund L.P.
DE LP
   
1 Feb 2015
Meritage Futures Fund L.P.
DE LP
   
1 Feb 2015
Morgan Stanley Managed Futures Custom Solutions Fund LP
DE LP
   
1 Feb 2015
Managed Futures Premier Abingdon L.P.
NY LP
   
1 Feb 2015
Tactical Diversified Futures Fund L.P.
NY LP
   
1 Feb 2015
Emerging CTA Portfolio L.P.
NY LP
   
1 Feb 2015
Managed Futures Premier Energy Fund L.P.
NY LP
   
1 Feb 2015
Diversified 2000 Futures Fund L.P.
NY LP
   
1 Feb 2015
Global Diversified Futures Fund L.P.
NY LP
   
1 Feb 2015
Orion Futures Fund L.P.
NY LP
   
1 Feb 2015
Managed Futures Premier Energy Fund L.P.II
NY LP
   
1 Feb 2015
Managed Futures Premier Aventis II L.P.
NY LP
   
1 Feb 2015

 
 

 
Page 17 of 20

--------------------------------------------------------------------------------



 
Fund
 
Organization
Type of Fund
Tax Svc Level
 
Effective Date
Potomac Futures Fund L.P.
NY LP
   
1 Feb 2015
Westport Futures Fund L.P.
NY LP
   
1 Feb 2015
Institutional Futures Portfolio L.P.
NY LP
   
1 Feb 2015
Commodity Advisors Fund L.P.
DE LP
   
1 Feb 2015
Global Futures Fund Ltd.
Cayman Ltd
   
1 Feb 2015



Notes:

M: Means a Master Fund

F: Means a Feeder Fund

D: Means a Direct Fund

H: Means a Hybrid Fund

DE: Means the State of Delaware

LP: Means a limited partnership

LLC: Means a limited liability company

Cayman Ltd: Means a Cayman Islands exempted company




 


 
Page 18 of 20

--------------------------------------------------------------------------------

Schedule D
Compliance with Data Protection Laws

A. SS&C represents, warrants and covenants that:




1. it will process, use, maintain and disclose Personal Information only as
necessary for the specific purpose for which this information was disclosed to
it and only in accordance with the instructions of Morgan Stanley and the
Agreement;

2. it will not disclose any Personal Information to any third party (including
to the subject of such information) or any representative who does not have a
need to know such Personal Information;

3. it will immediately notify Client in writing if it becomes aware of: (a) any
disclosure or use of any Personal Information by it or any of its
representatives in breach of this Schedule D; (b) any disclosure of any Persona
Information to it or its representatives where the purpose of such disclosure is
not known; (c) any request for disclosure or inquiry regarding Personal
Information from a third party; and (d) any change in applicable law that is
likely to have a substantial adverse effect on SS&C’s ability to comply with
this Schedule D;

4. it will cooperate with Client and its relevant supervisory authority in the
event of  litigation or a regulatory inquiry concerning Personal Information and
shall abide by the advice of Client (including, at Client’s request, the advice
of its relevant supervisory authority) with regard to the processing of such
Personal Information;

5. it will enter into further commercially reasonable agreements as requested by
Morgan Stanley to comply with law from time to time; provided that such
agreements do not materially change the Services or the duties and obligations
of SS&C hereunder;

6. it has no reason to believe that any applicable law will prevent it from
fulfilling its obligations under this Schedule D;

7. it will comply with Section 11.3; and

8. it will cause its Representatives to act in accordance with this Schedule D.




B. For compliance with US privacy and data protection, SS&C represents, warrants
and covenants that:




1. it will implement and maintain an appropriate written information security
program, the terms of which are reasonably designed to ensure its adherence to
the requirements for financial institutions under 17 CFR 248.30, and which shall
include appropriate technical and organizational measures to: (a) ensure the
security and confidentiality of all Confidential Information provided to it by
Client; (b) protect against any threats or hazards to the security or integrity
of information, including unlawful destruction or accidental loss, alteration
and any other form of unlawful processing; and (c) prevent such unauthorized
access to, use or disclosure of the information;




C. For compliance with EU Data Protection Directive:




1. Each of Client and SS&C warrants that it will implement and maintain
appropriate written policies, the terms of which are reasonably designed to
ensure its compliance with the EEA Data Protection Laws.

2. In respect to any Personal Information processed pursuant to this Agreement
by SS&C, SS&C warrants and undertakes that it shall, and any of its
subcontractors shall:

a.            put in place appropriate technical and organizational measures
against accidental or unlawful destruction or accidental loss, alteration,
unauthorized disclosure or access to such Personal Information as well as
reasonable security programs and procedures for the purpose of ensuring that
only authorized personnel have access to such Personal Information, processing
equipment to be used to process such Personal Information and that any persons
whom it authorizes to have access to such Personal Information will respect and
maintain all due confidentiality;
b.            only carry out those actions in respect of the Personal
Information processed on behalf of Client as are authorized by Client; and
c.            not cause or permit the Personal Information to be transferred or
otherwise processed outside the European Economic Area without the prior written
consent of Client.
 
 
 
 
 
 
Page 19 of 20

--------------------------------------------------------------------------------

 
 

3. In the event that the services involve the processing of Personal Information
outside the European Economic Area, the parties agree to execute the Standard
Contractual Clauses for Data Processors established in Third Countries pursuant
to the Commission Decision (2010/87/EU) of 5 February 2010 under the EU
Directive 95/46/EC. In addition, to the extent that the Services involve
processing of Personal Information transferred from Germany, the Parties agree
to use commercially reasonable efforts to execute additional terms as agreed
between the Parties.

4. Where SS&C has registered with the US Safe Harbor Scheme as a means of
providing adequacy of data protection for any Personal Information processed in
the United States of America, prior to processing any such information under the
Agreement and upon request any time during the term of this Agreement, SS&C
shall provide evidence that: (i) the registration with the US Safe Harbor Scheme
has in fact been made; (ii) the registration has not been rejected by the US
authorities; and (iii) the registration is current. In addition, SS&C warrants
and undertakes that during the term of processing any Personal Information in
the United States of America it shall:

a.            fully comply with all its obligations under the US Safe Harbor
Scheme;
b.            promptly and duly execute the Standard Contractual Clauses as per
paragraph 3 above if for any reason SS&C is unable to fully comply with its
obligations under US Safe Harbor Scheme or is no longer subject to the adequacy
protection provided by the US Safe Harbor Scheme.

5. Client and its nominated representatives shall have the right to audit SS&C's
data processing activities under this Schedule D.




D. For compliance with privacy and data protection laws in the various
jurisdictions in Asia:




1. Each of Client and SS&C warrants that it will implement and maintain
appropriate written policies, the terms of which are reasonably designed to
ensure its compliance with applicable privacy and data protection laws in any
jurisdiction in Asia including the Australia Privacy Act 1988 (“Asia Data
Protection Laws”) applicable to it.

2. In respect to any Personal Information processed pursuant to this Agreement
by SS&C, SS&C warrants and undertakes that it shall, and any of its
subcontractors shall:

a.            put in place appropriate security programs to: protect against
accidental or unlawful destruction or accidental loss, alteration, unauthorized
disclosure or access to such Personal Information; ensure that only authorized
personnel have access to such information, processing equipment to be used to
process such information; and to ensure that any persons whom it authorizes to
have access to such information will respect and maintain all due
confidentiality; and
b.            only carry out those actions in respect of the Personal
Information processed on behalf of Client as are authorized by Client.

3. In the event that the services involve the processing of Personal Information
which is subject to the Japan Personal Information Protection Law or other
applicable Japanese data protection laws regulations and guidance then the
Parties agree to use commercially reasonable efforts to execute additional terms
as agreed between the Parties.



In this Schedule D, the term Personal Information means “personal data” as that
term is used in, and “process” and “processed” shall have the same meaning as
ascribed to them under, the applicable data protection laws.
 
 
 
 
 


Page 20 of 20